303 N.Y. 852 (1952)
Michael Yonki, Appellant,
v.
City of New York, Respondent.
Court of Appeals of the State of New York.
Submitted January 14, 1952.
Decided January 25, 1952
Denis M. Hurley, Corporation Counsel (Seymour B. Quel of counsel), for motion.
No one opposed.
Motion granted and appeal dismissed, with costs and $10 costs of motion, unless appellant serves and files an undertaking on appeal and pays $10 costs within ten days, in which events motion denied. As to that phase of the motion which seeks dismissal for failure to prosecute, see rules 1 and 6 of the Rules of the Court of Appeals.